989 So.2d 669 (2008)
Johnny L. BROWN, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D08-0043.
District Court of Appeal of Florida, First District.
July 24, 2008.
Rehearing Denied September 8, 2008.
Johnny L. Brown, pro se, Appellant.
Kim M. Fluharty, General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
*670 PER CURIAM.
This appeal is DISMISSED for lack of jurisdiction. See Gaither v. McDonough, 968 So.2d 57, 58 (Fla. 1st DCA 2007).
DAVIS, PADOVANO, and ROBERTS, JJ., CONCUR.